Citation Nr: 1744042	
Decision Date: 10/02/17    Archive Date: 10/13/17

DOCKET NO.  12-04 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, as due to exposure to herbicide agents.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, as due to diabetes mellitus, type II.

3.  Entitlement to service connection for kidney disease, as due to diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents.

5.  Entitlement to service connection for right eye vision loss and left vision impairment, as due to diabetes mellitus, type II.
6.  Entitlement to service connection for a right foot amputation, as due to diabetes mellitus, type II.

7.  Entitlement to service connection for a heart disorder, as due to diabetes mellitus, type II.

8.  Entitlement to service connection for colon cancer, as due to exposure to herbicide agents.

9.  Entitlement to service connection for a left knee disorder, to include as due to service-connected degenerative disc and joint disease of the thoracolumbar spine.

10.  Entitlement to service connection for a right knee disorder, to include as due to service-connected degenerative disc and joint disease of the thoracolumbar spine.


WITNESS AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to May 1984.  The Veteran died in August 2013.  The appellant is his surviving spouse and was recognized as his substitute in July 2017.
This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. 

In May 2013, the Veteran and the appellant testified during a Travel Board hearing before the undersigned Veterans Law Judge. 

The Board notes that although the American Legion submitted an Informal Hearing Presentation in June 2016 on the appellant's behalf, an Appointment of Veterans Service Organization (VSO) as Claimant's Representative (VA Form 21-22) appointing them as the appellant's representative is not of record.  A March 2017 letter to the appellant informed her that a 21-22 appointing the American Legion as her representative has not been received.  The appellant did not respond to this letter.  Therefore, the appellant is considered to be proceeding pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim on appeal so that the appellant is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014) 38 C.F.R. § 3.159 (2016).

The Veteran alleged that he was exposed to herbicide agents while serving in Vietnam and that this exposure resulted in his diabetes mellitus, type II and colon cancer.  He also alleged that he suffered from multiple conditions, including bilateral lower extremity peripheral neuropathy, kidney disease, hypertension, vision impairment and a right foot amputation, as a result of his diabetes mellitus, type II.  In a July 2009 statement, the Veteran wrote that he had been injured while serving in Vietnam and then sent from a Mobile Army Surgical Hospital (MASH) Unit to Womack Army Hospital in August 1973.  In a February 2011 statement to his United States Senator, the Veteran wrote that he had served in Vietnam from 1972 to 1974 and that he was injured and returned from Vietnam in August 1973.  Such clinical records from Womack Army Hospital are not of contained in the record and do not appear to have been requested.  The Board also notes that Womack Army Hospital at Fort Bragg has maintained a clinical library since the mid-1950s and that such records may not be associated with a veteran's Official Military Personnel File (OMPF).  On remand, such clinical records should be requested.

With regards to the claims for service connection for a left and right knee disorder, the Veteran had alleged that these disabilities were the result of his in-service physical activity performed as a paratrooper.  In the alternative, he alleged that they were caused or aggravated by his service-connected degenerative disc and joint disease of the thoracolumbar spine.  The Board notes that although the Veteran had alleged serving as a paratrooper during service, his service personnel records reveal that his military occupational specialties were telephone switchboard operator, wire system installer and field ratio operator.  There is also no indication in the service personnel records that he underwent any training as a paratrooper; however, he would have undergone physical training.  Service treatment records are negative for complaints, treatments or diagnoses related to any knee disorder.  Post-service treatment records reflect an impression of a radial tear in the posterior horn of the medial meniscus in an October 2003 private left knee magnetic resonance imaging (MRI) scan and an assessment of right knee degenerative joint disease in a February 2011 VA treatment note.  An etiology opinion has not yet been obtained.  Therefore, on remand, such an opinion should be obtained.   38 U.S.C.A.                          § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Request inpatient clinical/hospitalization records pertaining to the Veteran's hospitalization or treatment at Womack Army Hospital, Fort Bragg, North Carolina in August 1973. 

The agency of original jurisdiction is advised that such records may be filed under the facility name rather than the Veteran's name.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R       § 3.159(e).

2.  Forward the claims file to a physician or other appropriate medical professional to offer an opinion regarding the etiology of the Veteran's left and right knee disorders.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) For each diagnosed right and/or left knee disorder, is it at least as likely as not (a 50 percent or higher probability) that such disorder is related to the Veteran's service, to include his in-service physical activity?  The Board notes that the Veteran's service treatment and personnel records do not currently reflect that he underwent any training as a paratrooper.

(B) The examiner should offer an opinion as to whether the Veteran's arthritis in either knee manifested within one year of his service separation in May 1984 (i.e. May 1985) and, if so, to describe the manifestations.

(C)  Was the Veteran's left and/or right knee disorder caused OR aggravated by his service connected degenerative disc and joint disease of the thoracolumbar spine?

The examiner must provide a complete rationale for all opinions and conclusions reached.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




